DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.    	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    	Claims 38-48 are pending. Claims 38, 41-42 and 45-46 are in independent forms. Claims 1-37 has been cancelled. 
Priority
3.    	Foreign priority has been claimed to EP application # 17177701.4 filed on 06/23/2017.

Information Disclosure Statement
4.    	The information disclosure statements (I DS's) submitted on 12/20/2019 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5.    	The drawings filed on 12/20/2019 are accepted by the examiner.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 39, 41-42, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Application Publication No. 2017/0303259 (hereinafter Lee) in view of Jin et al. US Patent Application Publication No. 2021/0204349 (hereinafter Jin).
Regarding claim 38, Lee discloses User equipment (Fig. 2, UE 210) comprising: 
“a memory (Fig. 11, memory 1110) storing instructions” and 
at least one processor (Fig. 11, processor 1120) configured to process the instructions to: 
“receive a Registration Accept message from a core network node indicating no privacy for all network slices handling over an Access Stratum based on a network operator policy” (see Lee Fig. 5, pars. 0121- 0146, 0108, 0255, in operation 501, the UE sends a registration request to the AMF. The UE may send the registration request to the AMF with one of default NSSAI, configured NSSAI, and accepted NSSAI through a RAN. Here, the AMF may be an initial AMF. In operation 503, a general registration procedure may be performed. In operation 521, the AMF may send a registration accept message to the UE with the accepted NSSAI. The network system may change a set of network slice instances that are being used by the UE by providing the UE with a notification of accepted NSSAI change based on local policies, subscription changes, and/or UE mobility. This may trigger a UE-initiated registration procedure that includes, in RRC and NAS signalling, a value of new accepted NSSAI provided from the network system. Changing a set of network slice instances initiated by the UE or the network may lead to changing an AMF based on an operator's policy. When the UE makes an initial registration to the network system without providing any NSSAI in a registration request, a CN needs to use default NSSAI including S-NSSAI values stored in the UE subscription data with a flag indicating that they are to be considered as default (no privacy), in order to determine a default initial network slice instance to serve the UE. The (R)AN may use Requested NSSAI in access stratum signalling to handle the UE Control Plane connection before the 5GC informs the (R)AN of the Allowed NSSAI. The Requested NSSAI is not used by the RAN for routing when the UE provides also a Temporary User ID); and 
“send network slice information for at least one network slice over the Access Stratum with no privacy” (Lee in par. 0255 discloses The (R)AN may use Requested NSSAI in access stratum signalling to handle the UE Control Plane connection before the 5GC informs the (R)AN of the Allowed NSSAI. The Requested NSSAI is not used by the RAN for routing when the UE provides also a Temporary User ID); but Lee does not explicitly discloses send network slice information for at least one network slice.
However, in analogues art, Jin discloses send network slice information for at least one network slice (see Jin par. 0038, the user equipment sends the network slice information and the NAS message to the core network entity that has established a connection to the UE, so that the core network entity determines, based on the network slice information sent by the user equipment, the target network slice that serves the UE, and sends the NAS message to the core network entity in the target network slice).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Jin into the system of Lee to send, by the UE, network slice information and a non-access stratum NAS message to the first core network entity, so that the first core network entity determines a target network slice from the at least one network slice based on the network slice information (see Jin par. 0037).

Regarding claim 41, Lee discloses a core network node (Fig. 1, core part 100 of network slice) comprising: 
“a memory storing instructions” (Fig. 11, memory 1110)  and 
at least one processor (Fig. 11, processor 1120)  configured to process the instructions to: 
(see Lee Fig. 5, pars. 0121- 0146, 0108, 0255, in operation 501, the UE sends a registration request to the AMF. The UE may send the registration request to the AMF with one of default NSSAI, configured NSSAI, and accepted NSSAI through a RAN. Here, the AMF may be an initial AMF. In operation 503, a general registration procedure may be performed. In operation 521, the AMF may send a registration accept message to the UE with the accepted NSSAI. The network system may change a set of network slice instances that are being used by the UE by providing the UE with a notification of accepted NSSAI change based on local policies, subscription changes, and/or UE mobility. This may trigger a UE-initiated registration procedure that includes, in RRC and NAS signalling, a value of new accepted NSSAI provided from the network system. Changing a set of network slice instances initiated by the UE or the network may lead to changing an AMF based on an operator's policy. When the UE makes an initial registration to the network system without providing any NSSAI in a registration request, a CN needs to use default NSSAI including S-NSSAI values stored in the UE subscription data with a flag indicating that they are to be considered as default (no privacy), in order to determine a default initial network slice instance to serve the UE. The (R)AN may use Requested NSSAI in access stratum signalling to handle the UE Control Plane connection before the 5GC informs the (R)AN of the Allowed NSSAI. The Requested NSSAI is not used by the RAN for routing when the UE provides also a Temporary User ID);
“receive network slice information over the Access Stratum with no privacy from the user equipment” (Lee in par. 0255 discloses The (R)AN may use Requested NSSAI in access stratum signalling to handle the UE Control Plane connection before the 5GC informs the (R)AN of the Allowed NSSAI. The Requested NSSAI is not used by the RAN for routing when the UE provides also a Temporary User ID); but Lee does not explicitly discloses receive network slice information.
(see Jin par. 0011, receiving, by the first core network entity, network slice information and a non-access stratum NAS message that are sent by the UE over the signaling connection).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Jin into the system of Lee to send, by the UE, network slice information and a non-access stratum NAS message to the first core network entity, so that the first core network entity determines a target network slice from the at least one network slice based on the network slice information (see Jin par. 0037).

Regarding claim 42, Lee discloses a control method in user equipment (Fig. 2, UE 210), the control method comprising: 
“receiving a Registration Accept message from a core network node indicating no privacy for all network slices handling over an Access Stratum based on a network operator policy” (see Lee Fig. 5, pars. 0121- 0146, 0108, 0255, in operation 501, the UE sends a registration request to the AMF. The UE may send the registration request to the AMF with one of default NSSAI, configured NSSAI, and accepted NSSAI through a RAN. Here, the AMF may be an initial AMF. In operation 503, a general registration procedure may be performed. In operation 521, the AMF may send a registration accept message to the UE with the accepted NSSAI. The network system may change a set of network slice instances that are being used by the UE by providing the UE with a notification of accepted NSSAI change based on local policies, subscription changes, and/or UE mobility. This may trigger a UE-initiated registration procedure that includes, in RRC and NAS signalling, a value of new accepted NSSAI provided from the network system. Changing a set of network slice instances initiated by the UE or the network may lead to changing an AMF based on an operator's policy. When the UE makes an initial registration to the network system without providing any NSSAI in a registration request, a CN needs to use default NSSAI including S-NSSAI values stored in the UE subscription data with a flag indicating that they are to be considered as default (no privacy), in order to determine a default initial network slice instance to serve the UE. The (R)AN may use Requested NSSAI in access stratum signalling to handle the UE Control Plane connection before the 5GC informs the (R)AN of the Allowed NSSAI. The Requested NSSAI is not used by the RAN for routing when the UE provides also a Temporary User ID); and 
“sending network slice information for at least one network slice over the Access Stratum with no privacy” (Lee in par. 0255 discloses The (R)AN may use Requested NSSAI in access stratum signalling to handle the UE Control Plane connection before the 5GC informs the (R)AN of the Allowed NSSAI. The Requested NSSAI is not used by the RAN for routing when the UE provides also a Temporary User ID); but Lee does not explicitly discloses send network slice information for at least one network slice.
However, in analogues art, Jin discloses send network slice information for at least one network slice (see Jin par. 0038, the user equipment sends the network slice information and the NAS message to the core network entity that has established a connection to the UE, so that the core network entity determines, based on the network slice information sent by the user equipment, the target network slice that serves the UE, and sends the NAS message to the core network entity in the target network slice).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Jin into the system of Lee to send, by the UE, network slice information and a non-access stratum NAS message to the first core network entity, so that the first core network entity determines a target network slice from the at least one network slice based on the network slice information (see Jin par. 0037).


Regarding claim 45, Lee discloses a control method in a core network node (Fig. 1, core part 100 of network slice), the control method comprising: 
“sending a Registration Accept message to user equipment indicating no privacy for all network slice handling over an Access Stratum based on a network operator policy” (see Lee Fig. 5, pars. 0121- 0146, 0108, 0255, in operation 501, the UE sends a registration request to the AMF. The UE may send the registration request to the AMF with one of default NSSAI, configured NSSAI, and accepted NSSAI through a RAN. Here, the AMF may be an initial AMF. In operation 503, a general registration procedure may be performed. In operation 521, the AMF may send a registration accept message to the UE with the accepted NSSAI. The network system may change a set of network slice instances that are being used by the UE by providing the UE with a notification of accepted NSSAI change based on local policies, subscription changes, and/or UE mobility. This may trigger a UE-initiated registration procedure that includes, in RRC and NAS signalling, a value of new accepted NSSAI provided from the network system. Changing a set of network slice instances initiated by the UE or the network may lead to changing an AMF based on an operator's policy. When the UE makes an initial registration to the network system without providing any NSSAI in a registration request, a CN needs to use default NSSAI including S-NSSAI values stored in the UE subscription data with a flag indicating that they are to be considered as default (no privacy), in order to determine a default initial network slice instance to serve the UE. The (R)AN may use Requested NSSAI in access stratum signalling to handle the UE Control Plane connection before the 5GC informs the (R)AN of the Allowed NSSAI. The Requested NSSAI is not used by the RAN for routing when the UE provides also a Temporary User ID);
“receiving network slice information for at least one network slice over the Access Stratum with no privacy from the user equipment” (Lee in par. 0255 discloses The (R)AN may use Requested NSSAI in access stratum signalling to handle the UE Control Plane connection before the 5GC informs the (R)AN of the Allowed NSSAI. The Requested NSSAI is not used by the RAN for routing when the UE provides also a Temporary User ID); but Lee does not explicitly discloses receiving network slice information for at least one network slice.
However, in analogues art, Jin discloses receiving network slice information for at least one network slice (see Jin par. 0011, receiving, by the first core network entity, network slice information and a non-access stratum NAS message that are sent by the UE over the signaling connection).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Jin into the system of Lee to send, by the UE, network slice information and a non-access stratum NAS message to the first core network entity, so that the first core network entity determines a target network slice from the at least one network slice based on the network slice information (see Jin par. 0037).

Regarding claim 46, Lee discloses a mobile communication system, comprising: 
“user equipment” (Fig. 2, UE 210)  and 
“a core network node (Fig. 1, core part 100 of network slice) configured to send a Registration Accept message to the user equipment indicating no privacy for all network slices handling over an Access Stratum based on a network operator policy” (see Lee Fig. 5, pars. 0121- 0146, 0108, 0255, in operation 501, the UE sends a registration request to the AMF. The UE may send the registration request to the AMF with one of default NSSAI, configured NSSAI, and accepted NSSAI through a RAN. Here, the AMF may be an initial AMF. In operation 503, a general registration procedure may be performed. In operation 521, the AMF may send a registration accept message to the UE with the accepted NSSAI. The network system may change a set of network slice instances that are being used by the UE by providing the UE with a notification of accepted NSSAI change based on local policies, subscription changes, and/or UE mobility. This may trigger a UE-initiated registration procedure that includes, in RRC and NAS signalling, a value of new accepted NSSAI provided from the network system. Changing a set of network slice instances initiated by the UE or the network may lead to changing an AMF based on an operator's policy. When the UE makes an initial registration to the network system without providing any NSSAI in a registration request, a CN needs to use default NSSAI including S-NSSAI values stored in the UE subscription data with a flag indicating that they are to be considered as default (no privacy), in order to determine a default initial network slice instance to serve the UE. The (R)AN may use Requested NSSAI in access stratum signalling to handle the UE Control Plane connection before the 5GC informs the (R)AN of the Allowed NSSAI. The Requested NSSAI is not used by the RAN for routing when the UE provides also a Temporary User ID);
 “wherein the user equipment is configured to send network slice information for at least one network slice over the Access Stratum with no privacy” (Lee in par. 0255 discloses The (R)AN may use Requested NSSAI in access stratum signalling to handle the UE Control Plane connection before the 5GC informs the (R)AN of the Allowed NSSAI. The Requested NSSAI is not used by the RAN for routing when the UE provides also a Temporary User ID); but Lee does not explicitly discloses wherein the user equipment is configured to send network slice information for at least one network slice.
However, in analogues art, Jin discloses wherein the user equipment is configured to send network slice information for at least one network slice (see Jin par. 0038, the user equipment sends the network slice information and the NAS message to the core network entity that has established a connection to the UE, so that the core network entity determines, based on the network slice information sent by the user equipment, the target network slice that serves the UE, and sends the NAS message to the core network entity in the target network slice).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Jin into the system of Lee to send, by the UE, network slice information and a non-access stratum NAS message to the first core network entity, so .

Allowable Subject Matter
8. 	Claims 39-40, 43-44, and 47-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436